Citation Nr: 1811160	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for back disability.

2.  Entitlement to service connection for a left thumb disability.

3.  Entitlement to an increased evaluation for left knee disorder, greater than 10 percent prior to October 31, 2014 and after February 1, 2015.

4.  Entitlement to an increased evaluation for a right wrist disability.

5.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2004, and on active duty for training from May to August 1980.  Service personnel records show that the Veteran retired from the US Army and US Army National Guard after more than 20 years' active and inactive service.  

This matter arises before the Board of Veterans Appeals (Board) on appeal from January 2015 (new and material back, left thumb) and September 2012 (increased evaluations) rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

During the pendency of this appeal, the Veteran was afforded a temporary total 100 percent evaluation for his left knee disorder from October 31, 2014 to January 31, 2015.  The matter of a rating higher than 10 percent for the left knee disorder prior to October 31, 2014 and beginning February 1, 2015 remains on appeal.  The issue has thus been recharacterized as presented on the front page of this decision.

The issues of entitlement to service connection for a left thumb disability, higher evaluations for the right wrist and left knee disorders, and for a total disability evaluation based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 rating decision denied entitlement to service connection for a back condition.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Evidence received subsequent to the November 2009 rating decision includes evidence that is cumulative or redundant, and does not relate to an unestablished fact necessary to reopen the claim for a back condition.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for a back condition, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In the November 2009 rating decision, the AOJ denied the claim of entitlement to service connection for a back condition based on the determination that the Veteran's back condition was not related to injury or disease sustained during active duty, or injury sustained during inactive duty.

The Veteran did not submit a notice of disagreement with the November 2009 rating decision.  No new and material evidence was received by VA within one year of the issuance of the November 2009 rating decision.  As such, the November 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the November 2009 decision, the Veteran has submitted additional lay evidence, including his testimony before the undersigned VLJ, his statements and that of his lay witness; and additional service records.  In addition, the AOJ obtained additional VA treatment records.  

Having carefully reviewed the record, the Board finds that new and material evidence has not been submitted to reopen the previously denied claim for service connection for a back condition.  The claim was denied in a November 2009 rating decision because the evidence failed to show that the diagnosed chronic lumbar strain and mild facet arthropathy was etiologically related to a 1990 back injury, or to any other injury or disease sustained during a period of active duty service or of injury sustained during inactive duty service.  The RO did not dispute that the Veteran had sustained injury when a wheel from a 2-1/2 ton truck fell on the Veteran during active duty for training in 1990, requiring follow-up treatment for complaints of back pain.  The RO notified the Veteran that his claim had been denied in a November 2009 letter.  No appeal was filed, and no new and material evidence was received within one year of notification of that decision.  Accordingly, the November 2009 rating decision became final.

The Veteran filed a formal claim to reopen his previously denied claim for a back condition in November 2014.  See VA From 21-21-526EZ (November 2014).  The Veteran's statements and that of his witness JYB, are duplicative of those statements of record at the time of the November 2009 rating decision.  Moreover, the statement of JYB is a copy of the statement received in June 2009.  See May 2009 Lay Statement (rec'd 6/26/2009 and 4/11/2012).  In addition, service records showing the May 1990 back injury and subsequent treatment and VA treatment records showing treatment afforded the Veteran prior to 2009 were of record at the time of the November 2009 rating decision.  This evidence is therefore not new.
In contrast, the Veteran's testimony before the undersigned in November 2017, service treatment records including additional National Guard treatments, and VA treatment records from 2009-2015 are new, in that they were not of record at the time of the November 2009 decision.  However, they are not material as they do not show an etiological relationship between the Veteran's back condition and any injury or disease sustained during active service or to an injury sustained during inactive duty.  

Therefore, as new and material evidence to reopen the previously disallowed claim has not been submitted, the petition to reopen is denied.


ORDER

The petition to reopen the previously disallowed claim for service connection for a back condition is denied.


REMAND

The Veteran seeks entitlement to service connection for a left thumb condition, and to increased evaluations for his service-connected left knee and right wrist disabilities.

Concerning the claimed left thumb condition, the Veteran testified in November 2017 that he injured his left thumb in a crushing injury during active service.  He testified that he continues to experience pain and stiffness in the left thumb, for which he is prescribed pain medication.  In addition, he testified he wears a brace.  See Board Hearing Testimony, p. 3-4, 7-8.  The Veteran is competent to testify that his left thumb causes pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1990).  Moreover, service treatment records reflect that the Veteran sustained a crushing injury to the left thumb in 1999.  See Service Treatment Records (STRs), pp 1-2 (receive 2/18/2015).  

Concerning the claims for increased evaluations for his service-connected left knee and right wrist disabilities, the most recent VA examination for these disabilities was conducted in 2012.  Since then, the Veteran has undergone surgery for his left knee in 2014.  In addition, he has testified that right wrist disability has worsened in severity.  

In sum, the Veteran has presented service treatment records showing a crushing left thumb injury during service and his own testimony as to a continuing left thumb disability.  In addition, he testified his left knee and right wrist conditions have worsened, and the record shows he underwent left knee surgery in 2014.  Accordingly, the Board thus finds he should be afforded additional VA examinations for his claimed left thumb disability and his left knee and right wrist disabilities.  38 C.F.R. § 3.159 (2017); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran testified that he stopped working in May 2015 due to his service-connected disabilities.  See BVA Hearing Transcripts, p. 25.  The Board finds that this raises a claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all identified VA treatment records not already present in the claims file.  

2.  After the development in #1 is completed, the Veteran should be afforded a VA examination to determine the current severity, nature, and etiology of any left thumb disorder.  The evidentiary record, including a copy of this remand and of the November 2017 hearing transcripts must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that any left thumb disorder is related to the 1999 inservice injury, or to any other injury or disease sustained during a period of inactive service, or injury sustained during a period of active service.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  After the development in #1 is completed, the Veteran should be afforded a VA examination to determine the current severity and nature of his service-connected left knee and right wrist disabilities.  The evidentiary record, including a copy of this remand and of the November 2017 hearing transcripts must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

4.  Develop the claim for TDIU.  

5.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal.  In any determination remains unfavorable to the Veteran, he and his representative would be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


